211 F.3d 1039 (7th Cir. 2001)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.TIMOTHY B. STOKES,    Defendant-Appellant.
No. 99-2790
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 20, 2000
Decided May 2, 2000

Appeal from the United States District Court  for the Southern District of Illinois.  No. 98-CR-30175-WLB--William L. Beatty, Judge.
Before COFFEY, MANION and ROVNER, Circuit Judges.
COFFEY, Circuit Judge.


1
A federal grand jury  returned a four-count indictment against  Defendant-Appellant Timothy Stokes ("Stokes")  charging him in Count one with distributing  cocaine base, in Count two with possessing with  intent to distribute cocaine base, in Count three  with using a firearm during and in relation to a  drug-trafficking offense, and in Count four with  possessing a firearm as a felon. The jury  returned a guilty verdict on all four counts and  the court sentenced the defendant to 145 months  on Counts one and two, to be served concurrently  and concurrent with each other, a consecutive 60  month term on Count three and a concurrent 120  month term on Count 4, for a total of 205 months'  imprisonment followed by eight years' supervised  release. Stokes appealed, challenging the  district court's denial of his motion to sever  the felon in possession of a firearm count and  the two-level upward adjustment for obstruction  of justice.


2
We AFFIRM.

I.  BACKGROUND

3
In October 1998, a confidential informant and  an undercover agent for the Metropolitan  Enforcement Group of Southwestern Illinois  arranged a series of crack transactions with  Stokes in East St. Louis, Illinois. On October 6,  with a surveillance team nearby, the undercover  agent and the confidential informant met the  defendant at the East St. Louis, Illinois  residence of the informant. During this meeting  at the informant's residence, Stokes delivered  5.3 grams of cocaine base (also referred to as  crack) in exchange for $350.1 They met again  the following day and Stokes sold the undercover  agent approximately 28.2 grams of purported crack  for $900.2 The undercover officer was  unsuccessful in arranging further meetings due to  the defendant's growing suspicions that he was a  law enforcement officer.


4
Stokes contacted the informant again and they  agreed to meet at the informant's home, but not  only for another drug sale; Stokes wanted to  trade his .380 caliber semi-automatic weapon and  a quantity of crack cocaine for a 9 millimeter  pistol. Stokes was arrested on his arrival by  officers from the Illinois State Police and the  Bureau of Alcohol, Tobacco and Firearms. During  the search incident to Stokes' arrest, a loaded  .380 caliber Browning pistol was found concealed  in his pants and .2 gram of crack was discovered  in his pants pocket.3


5
Prior to trial, Stokes moved to have Count  four, the felon in possession of a firearm  charge, severed and tried separately from the  other counts of the indictment, arguing that  inclusion of the felon in possession count would  allow the jury to consider otherwise inadmissible  evidence regarding his criminal history. At the  conclusion of a pre-trial hearing, the trial  judge denied the defendant's motion to sever,  ruling that joinder was appropriate and that the  charges involved were routinely tried together.  The judge also suggested that the defendant could  stipulate, as is typically done, to the prior  felony convictions and thereby preclude testimony  regarding the nature of his convictions.


6
During the trial, the defendant moved to  exclude the arresting officer's testimony  recounting the statements made at the time of his  arrest that were derogatory to the police,4  arguing that the statements would cause undue  prejudice under Federal Rule of Evidence 403 and  furthermore, that Miranda warnings were not  given. The judge held an in camera suppression  hearing to determine the probative nature of the  comments and also whether a Miranda warning was  in fact given. The arresting officer testified  unequivocally that he had read Stokes his Miranda  warnings at the time of arrest. In spite of this  testimony, Stokes flatly denied under oath that  he was given the warnings. At the conclusion of  the hearing, the trial judge found that the  arresting officer's testimony was more credible,  and that Miranda warnings were in fact given, but  did agree to exclude the defendant's derogatory  statements on Rule 403 grounds.


7
The jury returned a verdict of guilty against  Stokes on all four counts. At sentencing, the  court found that the defendant committed perjury  by testifying during the suppression hearing that  he had not received his Miranda warnings and  applied a two-level upward adjustment to his base  offense level for obstruction of justice under  U.S.S.G. sec. 3C1.1. The defendant appeals,  challenging the court's denial of his motion to  sever the felon in possession of a firearm count  and the court's imposition of a two-level upward  adjustment for obstruction of justice.

II.  ISSUES

8
On appeal, we consider: (1) whether the  district abused its discretion when it refused to  sever the felon in possession of a firearm count;  and (2) whether the court clearly erred by  assessing an obstruction of justice adjustment.

III.  DISCUSSION
A.  Defendant's Motion to Sever

9
The defendant essentially argues that the  court's denial of his motion to sever the felon  in possession of a firearm count was prejudicial  because the jury became aware of his prior felony  record.5 The decision to grant or deny a motion  for severance is "left to the sound discretion of  the trial court; we review only for abuse of  discretion." United States v. Dixon, 184 F.3d 643, 645 (7th Cir. 1999). Rule 14 of the Federal  Rules of Criminal Procedure provides:    If it appears that a defendant or the government  is prejudiced by a joinder of offenses or of  defendants in an indictment or information or by  such joinder for trial together, the court may  order an election or separate trials of counts,  grant a severance of defendants or provide  whatever other relief justice requires.    Fed. R. Crim. Proc. 14.


10
At the outset, we note that drug trafficking  and firearm counts are presumptively properly  joined because "[p]ossession of firearms and drug  trafficking are closely related." United States  v. Pigee, 197 F.3d 879, 891 (7th Cir. 1999). This  Court has noted that "where firearms have been  discovered along with evidence of a defendant's  drug trafficking, joinder of firearms and weapons  charges has been approved due to the natural  inferences that may be drawn from the  contemporaneous possession of guns and drugs or  drug paraphernalia: the firearm is an indication  of drug activity, and participation in drug  trafficking supplies a motive for having the  gun." United States v. Hubbard, 61 F.3d 1261,  1270 (7th Cir. 1995). Because "weapons are 'tools  of the trade' of drug dealers," United States v.  Cooper, 19 F.3d 1154, 1163 (7th Cir. 1994), and  "all of the violations charged in the indictment  occurred at the same . . . place, and clearly  constituted 'a series of acts,'" Pigee, 197 F.3d  at 891, we agree that Stokes' counts were  properly joined under Fed. R. Crim. P. 8(a).


11
Moreover, courts also have a strong interest in  favor of joinder of offenses; in particular,  joinder of offenses reduces the waste of precious  judicial and prosecutorial time in the already  overburdened federal judicial system and reduces  the burdens on witnesses from testifying at  multiple trials. See United States v.  Blassingame, 197 F.3d 271, 286 (7th Cir. 1999);  United States v. Briscoe, 896 F.2d 1476, 1516-17  (7th Cir. 1990). See generally United States v.  Lane, 474 U.S. 438, 449 (1986) (citing the  prudent use of prosecutorial and judicial  resources as among the reasons supporting  joinder).


12
Returning to Stokes' specific challenge of the  court's denial of his motion to sever the felon  in possession of a firearm count, to succeed on  appeal, Stokes bears the heavy burden of  demonstrating that he was prejudiced by the  denial of severance. See Blassingame, 197 F.3d at  286. In challenging the court's denial, it is not  enough that Stokes establishes that "a separate  trial would offer him a better chance of  acquittal." United States v. Cyprian, 23 F.3d 1189, 1194 (7th Cir. 1994). Rather, he "must  establish that he suffered actual prejudice" from  the denial of the motion, see United States v.  Marshall, 75 F.3d 1097, 1105 (7th Cir. 1996), by  establishing that absent the granting of the  severance motion, he was unable to obtain a fair  trial. See United States v. Magana, 118 F.3d 1173, 1186 (7th Cir. 1997).


13
We are not convinced that Stokes suffered any  prejudice from the admission of his prior felony  record in relation to the felon in possession  count because the trial judge allowed the  defendant to stipulate to his prior felony  convictions in language that was sanitized of the  words "felon" or "felony," as well as the details  of his crimes. Indeed, the stipulation that the  defendant and the government agreed upon stated  that "prior to November 10, 1998, the defendant  had been convicted of a crime punishable by a  term of imprisonment of more than one year."


14
Moreover, the judge further attempted to  insulate the defendant from any prejudice arising  from his prior felony convictions by properly  instructing the jury at the close of trial that:


15
During the defendant's testimony you heard  evidence that the defendant has been convicted of  crimes. You may consider this evidence in  deciding whether the defendant's testimony is  truthful in whole, part or not at all. You may  also consider this evidence on the question of  whether the defendant has committed the offense  of unlawful possession of a firearm as charged in  Count 4. You may not consider evidence of the  defendant's prior conviction for any other  purposes. With the sole exception of Count 4, a  conviction of another crime is not evidence of  the defendant's guilt of any other crime for  which the defendant is now charged.    . . .


16
The defendant has stipulated that he had been  convicted of a crime punishable by a term of  imprisonment of more than one year. You may  consider this evidence only on the question of  whether the defendant has committed the offense  of unlawful possession of a firearm as charged in  Count 4. You should consider this stipulation  only for that limited purpose.


17
(emphasis added). It is clear from our review of  the record that the trial judge properly  instructed the jury to consider Stokes' criminal  history for the sole and limited purpose of the  felon in possession of a firearm count. Indeed,  "the jury was instructed to consider each count  and the relating evidence separately; there [is]  no reason to suppose that it would disregard this  mandate." United States v. Coleman, 22 F.3d 126,  135 (7th Cir. 1994) (citation omitted); see also  United States v. Linwood, 142 F.3d 418, 426 (7th  Cir. 1998) ("The Court presumes that jurors,  conscious of the gravity of their task, attend  closely [to] the particular language of the trial  court's instructions in a criminal case and  strive to understand, make sense of, and follow  the instruction given them."); United States v.  Stillo, 57 F.3d 553, 557 (7th Cir. 1995) (holding  that a criminal defendant "must rebut the dual  presumption that a jury will (1) capably sort  through the evidence and (2) follow limiting  instructions from the court") (quotation  omitted).


18
Furthermore, the defendant's allegation of  prejudice must also fail because the defendant  took the stand in his own defense, thereby  opening himself up to the admission of his prior  felony convictions for purposes of attacking his  credibility under Federal Rule of Evidence 609.  See also United States v. Hickok, 77 F.3d 992,  1007 (7th Cir. 1996) ("However, the law is clear  that when a defendant 'decide[s] to take the  stand and tell the jury a story,' he does so at  his own risk . . . .") (alteration in original).  Thus, regardless of the felon in possession of a  firearm count, Stokes' criminal history was  directly probative of his truthfulness as a  witness and the weight that should be afforded to  his testimony by the jury. And lastly, as the  trial judge recognized, we routinely try drug  trafficking counts together with a felon in  possession of a firearm count. See, e.g., United  States v. Smallwood, 188 F.3d 905, 910 (7th Cir.  1999); United States v. Mancillas, 183 F.3d 682,  686 (7th Cir. 1999); United States v. Johnson,  127 F.3d 625, 627 (7th Cir. 1997). For all these  reasons, we conclude that Stokes failed to  "establish that he suffered actual prejudice"  from the court's refusal to sever his felon in possession of a firearm count from the drug  trafficking counts. See Marshall, 75 F.3d at  1105. Accordingly, we hold that the judge did not  abuse his discretion by denying the defendant's  motion for severance.

B.  Adjustment for Obstruction of Justice

19
Stokes also claims that the court erred when it  assessed an obstruction of justice adjustment  based on what the court classified as his  perjurious testimony that he did not receive his  Miranda warnings because it was neither material  nor made with the intent to interfere with the  proceedings. We review a sentencing court's  factual findings on the issue of obstruction of  justice for clear error. See United States v.  Branch, 195 F.3d 928, 935 (7th Cir. 1999).  Factual findings by a sentencing court will be  overturned only if this Court is left with "a  definite and firm conviction that a mistake has  been committed. . . . Where there are two  permissive views of the evidence, the fact  finder's choice between them cannot be clearly  erroneous." United States v. Swanquist, 161 F.3d 1064, 1077 (7th Cir. 1998) (quotations omitted).


20
Whether [Stokes] obstructed justice for purposes  of sec. 3C1.1 (i.e., whether he committed  perjury) is a factual determination that enjoys  a presumption of correctness under the clearly  erroneous standard. United States v. Delgado, 936 F.2d 303, 306 (7th Cir. 1991), cert. denied, 502 U.S. 1074, 112 S. Ct. 972, 117 L. Ed. 2d 137 (1992);  Hassan, 927 F.2d at 309; Brown, 900 F.2d at 1103.  We fully recognize that the district judge was  "in the best position to evaluate [Stokes']  truthfulness," United States v. Easley, 977 F.2d 283, 286 (7th Cir. 1992), and we will not disturb  [Stokes'] sentence unless we are firmly convinced  that the sentencing judge was mistaken when he  determined that [Stokes] committed perjury.    United States v. Hickok, 77 F.3d 992, 1007 (7th  Cir. 1996)


21
Here, the sentencing judge applied the  obstruction of justice adjustment because he  found "that the defendant committed perjury when  he [testified at the suppression hearing] that he  was not Mirandized." Although Stokes' counsel  attempted to assuage the sentencing judge by  arguing that her client may have been  "innocently" mistaken in his assertion that he  was not Mirandized due to "a lot of confusion  [and noise] there and that he didn't recall," the  judge responded,


22
The Miranda testimony by this particular police  officer I remember. Not the nitty-gritty details  but I remember the police officer was very clear  about having Mirandized him. And I remember his  testimony because he [Stokes] was insisting that  he wasn't, which is kind of unusual. So I think  that's the thing that concerns me. And granted .  . . there can be some shades of what was exactly  said, things of that type. But you know he was  either Mirandized or he wasn't Mirandized. And  it's difficult for me--and the question of being  Mirandized in this case was very significant,  because at the time those questions came up . .  . it was in the frame work [sic] of a Motion to  Suppress this other testimony. It's difficult for  me to believe that . . . the noise you're talking  about is going to befuddle his mind. That's the  thing I'm concerned about.    . . .


23
Well, if he was confused and if there was a lot  of noise and if he doesn't know then he should  have said I don't really remember whether he was  or not. But he didn't say that. He said no, I was  not.


24
Section 3C1.1 of the sentencing guidelines  instructs the sentencing court to increase a  defendant's base offense level by two if "the  defendant willfully obstructed or impeded, or  attempted to obstruct or impede, the  administration of justice during the course of  the investigation, prosecution, or sentencing" of  the offense. U.S.S.G. sec. 3C1.1. Under the  guidelines, obstruction of justice includes the  commission of perjury as well as the act of  "providing materially false information to a  judge or magistrate." U.S.S.G. sec. 3C1.1, cmt.  (n.4(b), (f)).


25
In determining what constitutes perjury, courts  have previously relied upon the definition that  has gained general acceptance and common  understanding under the criminal perjury statute,  18 U.S.C. sec. 1621: "A witness testifying under  oath or affirmation violates this statute if he  or she gives false testimony concerning a  material matter with the willful intent to  provide false testimony, rather than as a result  of confusion, mistake, or faulty memory." United  States v. Dunnigan, 507 U.S. 87, 94 (1993); see  also 18 U.S.C. sec. 1621(1).


26
From our review of the proceedings, we are  convinced that the record more than adequately  supports the sentencing judge's finding that  Stokes willfully provided perjurious testimony  that was material to the proceedings by  testifying at the suppression hearing that he did  not receive his Miranda warnings during his  arrest. We come to this conclusion, in part,  because of our well-established preference to  defer to the trial judge on issues relating to  the credibility of witnesses who testified before  him:


27
The reasons for this deferential standard of  review are well-established. Congress has  mandated this standard of review in sentencing  and stated that "the court of appeals shall give  due regard to the opportunity of the district  court to judge the credibility of the witnesses,  and shall accept the findings of fact of the  district court unless they are clearly erroneous  and shall give due deference to the district  court's application of the guidelines to the  facts." 18 U.S.C. sec. 3742(e) (emphasis added).  As a matter of sound jurisprudence, we do not  second-guess the sentencing judge because he or  she has had the best 'opportunity to observe the  verbal and non-verbal behavior of the witnesses  focusing on the subject's reactions and responses  to the interrogatories, their facial expressions,  attitudes, tone of voice, eye contact, posture  and body movements,' as well as confused or  nervous speech patterns in contrast with merely  looking at the cold pages of an appellate record.


28
United States v. Garcia, 66 F.3d 851, 856 (7th  Cir. 1995) (emphasis added); see United States v.  Mancillas, 183 F.3d 682, 701 n.22 (7th Cir. 1999)  ("We do not second-guess the [sentencing] judge's  credibility determinations. . . .").


29
The sentencing court's ruling is also consistent  with the "willfulness and materiality" elements  of perjury. See United States v. Brimley, 148 F.3d 819, 823 (7th Cir. 1998). By rejecting  Stokes' claim that he was "confused" by the noise  during his arrest and "didn't recall," the court  essentially concluded that his testimony was  intentionally false, rather than the result of  confusion, mistake or faulty memory. See U.S.S.G.  sec. 3C1.1, cmt. (n.2). His perjurious testimony  was also material because by claiming at the  suppression hearing that he was not Mirandized  during his arrest, Stokes was attempting to  suppress statements that he made to the police  which the prosecution intended to use in their  case against him. Indeed,


30
[a] defendant who testifies at a suppression  hearing may be subject to an obstruction of  justice enhancement if he or she gives false  testimony which is material to the decision  whether the contested evidence should be  suppressed. Having moved to suppress the  evidence, he or she may not later claim that the  evidence was not of importance to the  government's case.


31
United States v. Reddrick, 90 F.3d 1276, 1283  (7th Cir. 1996) (emphasis added). Thus, there was  a "real and demonstrable connection between  [Stokes'] obstructive conduct and . . . the  sentencing of the 'instant offense.'" United  States v. Perez, 50 F.3d 396, 399 (7th Cir.  1995); U.S.S.G. sec. 3C1.1 (requiring that the  obstructive conduct relate to "the defendant's  offense of conviction and any relevant conduct").  See also United States v Kiszewski, 877 F.2d 210,  214 (2d Cir. 1989) ("[P]erjury strikes at the  heart of the integrity of the judicial system. .  . ."). We conclude that the sentencing court's  findings were not clearly erroneous and hold that  it did not err in assessing the defendant a two-  level adjustment for obstruction of justice. See  Hickok, 77 F.3d at 1006 ("Perjury is a  well-established example of conduct that warrants  an enhancement for obstruction of justice.")

IV.  CONCLUSION

32
The defendant's conviction and sentence are    AFFIRMED.



Notes:


1
 This transaction serves as the basis for Counts  one and two.


2
 Laboratory tests later revealed that the  substance transacted on this occasion contained  no illegal substances.


3
 After his arrest, a criminal records check of the  defendant revealed that he has been previously  convicted in Illinois court of three felonies  (each punishable by a term of imprisonment  exceeding one year): (1) armed robbery; (2)  possession of a weapon by a felon; and (3)  possession of a controlled substance.


4
 The arresting officer testified at trial that at  the time of his arrest, Stokes stated that "he  didn't mind going back to prison, he didn't care,  all police officers are punks and pussies."


5
 The crime of possessing a firearm as a felon  requires that the person was "convicted in any  court of, a crime punishable by imprisonment for  a term exceeding one year." 18 U.S.C. sec.  922(g)(1).